{¶ 32} I respectfully dissent as to Steven J. Riley's cross-assignment of error.
 {¶ 33} In Riley's notice of cross-appeal, he states, "The issue appealed in this cross-appeal is that the Court lacked jurisdiction and authority to make an order about the Social Security survivor's benefits and how the payee utilizes those benefits for the maintenance of the child, by reason of Federal preemption." As such, I would consider Riley's assignment of error insofar as it questions the trial court's jurisdiction over the Social Security Benefits.
 {¶ 34} Thus, I dissent, in part. *Page 17 
 JUDGMENT ENTRY
It is ordered that the JUDGMENT BE AFFIRMED and that the Appellee recover of Appellant costs herein taxed.
The Court finds there were reasonable grounds for this appeal.
It is ordered that a special mandate issue out of this Court directing the Washington County Common Pleas Court to carry this judgment into execution.
Any stay previously granted by this Court is hereby terminated as of the date of this entry.
A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the Rules of Appellate Procedure. Exceptions.
Abele, P.J.: Concurs in Judgment and Opinion.
Kline, J.: Concurs in Judgment Only as to the Appeal and Dissents with Opinion as to the Cross-Appeal.
 *Page 1